Citation Nr: 0944051	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  05-22 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy.

2.  Entitlement to service connection for benign prostatic 
hypertrophy.

3.  Entitlement to service connection for erectile 
dysfunction.

4.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

5.  Entitlement to service connection for cystic acne.

6.  Entitlement to service connection for a generalized 
anxiety disorder.

7.  Entitlement to service connection for hypertension.

8.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to 
October 1968. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from January 2004 and June 2004 rating 
decision by the Montgomery, Alabama, Regional Office (RO) of 
the Department of Veterans Affairs (VA), which denied 
entitlement to service connection for the claimed 
disabilities.  Timely appeals were noted from those 
decisions.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran received VA examinations in June 2003 and March 
2008, which diagnosed benign prostatic hypertrophy, erectile 
dysfunction, GERD, generalized anxiety disorder, and 
hypertension.  However, none of the examiners offered 
opinions as to the etiology of the Veteran's claimed 
disabilities.  When VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination 
or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  Thus, the Veteran should be scheduled for new 
examinations of his benign prostatic hypertrophy, erectile 
dysfunction, gastroesophageal reflux disease, generalized 
anxiety disorder and hypertension.  

The Veteran has not received a VA examination with regard to 
his claim for service connection for cystic acne; however, in 
an opinion dated January 2005, a private practitioner opined 
that "[herbicides] could be linked to [cystic acne]."  
There is no evidence that the private clinician reviewed the 
claims folder or personally treated the Veteran.  Upon 
remand, a VA examination should also be scheduled to 
determine the nature and etiology of the Veteran's cystic 
acne.  

The record reflects that the Veteran previously filed a claim 
for benefits with the Social Security Administration (SSA).  
38 C.F.R. § 3.159(c)(2) requires VA to make attempts to 
obtain records in the custody of a Federal department until 
it is determined that the records do not exist or that 
further efforts would be futile.  Thus, upon remand, SSA 
should be contacted and the Veteran's records associated with 
his claims file.  

Finally, upon review, it appears that the Veteran has not 
received adequate VCAA notice concerning his claim for 
service connection for erectile dysfunction.  Appropriate 
notice should be furnished upon remand.  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims folder and ensure 
that all notification and development 
actions required by the VCAA are fully 
complied with and satisfied.  
Specifically, the following should be 
accomplished:  

(a)  Notify the Veteran of the 
information and evidence necessary to 
substantiate his claim for service 
connection for erectile dysfunction, to 
include secondary service connection; 

(b)  Notify the Veteran of the 
information and evidence he is 
responsible for providing;

(c)  Notify the Veteran of the 
information and evidence VA will 
attempt to obtain, e.g., that VA will 
make  reasonable efforts to obtain 
relevant records not in the custody of 
a Federal department or agency and will 
make as many requests as are necessary 
to obtain  relevant records from a 
Federal  department or agency; 

(d)  Provide the Veteran with an 
explanation as to the information or 
evidence needed to establish disability 
ratings and effective dates for his 
claim.  

2.  Contact the SSA and request copies of 
all adjudications regarding the Veteran 
and accompanying medical records relied 
upon in those determinations.  

3.  Schedule the Veteran for appropriate 
VA examinations to determine the nature 
and etiology of his benign prostatic 
hypertrophy, erectile dysfunction, GERD, 
generalized anxiety disorder, 
hypertension, and cystic acne.  The claims 
folder with service treatment records 
should be made available to the 
examiner(s) for review prior to the 
examination.  The examiner(s) should 
provide a comprehensive report, and 
provide a complete rationale for any 
conclusions reached.

For any benign prostatic hypertrophy, 
erectile dysfunction, gastroesophageal 
reflux disease, generalized anxiety 
disorder, hypertension, and cystic acne 
found, the examiner(s) should provide an 
opinion as to whether there is a 50 
percent probability or greater that the 
disabilities are related to the Veteran's 
active service.  Any opinion should be 
reconciled with the service treatment 
records and at service discharge and the 
normal examination at separation.  

The examiner should also provide an 
opinion regarding whether any of the 
claimed disabilities was caused or 
aggravated by the Veteran's service-
connected smoldering myeloma and/or type 
II diabetes mellitus.  

With regard to the Veteran's claim for 
cystic acne, the examiner is asked to 
reconcile any opinion with the January 
2005 private examination report indicating 
that the Veteran's skin disability may be 
related to herbicide exposure.  

4.  After the above has been completed, 
readjudicate the issues on appeal, taking 
into consideration all evidence added to 
the file since the most recent VA 
adjudication.  The adjudication should 
include consideration of secondary service 
connection.  If the issues on appeal 
continue to be denied, the Veteran and his 
representative must be provided a 
supplemental statement of the case.  The 
Veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.      §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).
 
